Citation Nr: 1550673	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  14-19 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an increased evaluation for urticaria, currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for right shoulder impingement syndrome, currently evaluated as 10 percent disabling.

3. Entitlement to an increased evaluation for seasonal allergies, currently evaluated as noncompensably disabling.

4. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left shoulder, condition, and if so, whether service connection is warranted for this condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that increased the Veteran's rating for urticaria to 10 percent, continued the Veteran's evaluation for his right shoulder at 10 percent, and his allergies at a noncompensable level, and found that new and material evidence had not been submitted sufficient to reopen a claim of entitlement to service connection for left shoulder impingement.

A hearing was held before a local Decision Review officer in December 2013.

The issues of increased ratings for urticaria, a right shoulder disability, and allergies, as well as service connection for a left shoulder disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. An unappealed April 2004 RO rating decision denied the Veteran's claim of entitlement to service connection for a left shoulder disability.
 
2. Evidence received since the April 2004 rating decision includes a VA examination report showing a diagnosis of bursitis in the left shoulder as well as the right; such evidence relates to the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. An April 2004 RO rating decision, which denied a claim of service connection for a left shoulder disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 3.105(a) (2015).
 
2. Evidence received since that April 2004 RO rating decision is new and material and the claim for service connection is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

In the instant case however, as one claim is being reopened, and all claims are being remanded, the Board finds any further discussion of the VCAA at this time to be moot.

Claim to Reopen

The Veteran's claim of entitlement to service connection for the residuals of a left shoulder disability was last previously denied by An April 2004 RO decision.  The claim was denied at that time because, at least in part, although the Veteran had complaints of left shoulder pain in service,  there was no current evidence of record at that time of a diagnosis of any left shoulder disability.  As the Veteran did not perfect an appeal of this decision, it is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104, 20.302, 20.1103 (2015). 

Since this decision is final, the Veteran's current claim of service connection for a left shoulder disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, when by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim. Id. 

Taking into account all relevant evidence, the Board finds that new and material evidence has been submitted sufficient to reopen this claim.  In this regard, the Board finds probative a July 2009 report of VA examination which noted that the Veteran has a diagnosis of left shoulder bursitis.  As this evidence directly relates to the question of whether the Veteran has a current left shoulder disability, the Board finds it both new and material, and the Veteran's claim of entitlement to service connection is therefore reopened.   


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for a left shoulder disability is reopened.


REMAND

As to the Veteran's claim for a left shoulder disability, the Veteran was given a VA examination in July 2009 for his left shoulder condition, at which time it was indicated that this condition was not likely directly related to service.  The Veteran had a further VA examination for his right shoulder in February 2014, that did not offer an opinion regarding the Veteran's left shoulder.  However, considering that the Veteran was diagnosed with left shoulder bursitis in 2009, and considering that the Veteran is currently service connected for a right shoulder disability which has been diagnosed as bursitis, the Board finds, considering all theories of entitlement, that a further VA examination would be warranted, which would assess the Veteran's current left shoulder disability, and offer an opinion as to whether that disability may be secondary to, or aggravated by, the Veteran's right shoulder disability.  The Board also points out that information from that examination may be relevant to the Veteran's increased rating claim for his right shoulder.

Further, the Veteran stated in his December 2013 hearing testimony that he received treatment for some disabilities at Wilford Hall at Lackland Air Force Base.  It appears that recently, subsequent to the March 2014 Statement of the Case, at least partial records from that facility were obtained, dated from 2010 to 2012.  It is unclear if those records were submitted by the Veteran, or obtained by the RO, and it is therefore unclear as to whether these records are complete.  As such, on remand, the Board should make an attempt to associate all available records pertaining to the Veteran from Lackland Air Force Base with the Veteran's claims file.

In addition, as to VA medical records, the Statement of the Case indicated that VA records had been considered dated from 2005 to February 2014, and electronically reviewed.  On reviewing both the Veteran's VBMS file, and VVA file, the most recent VA outpatient treatment records associated with the Veteran's claims file are dated 2012.  As such, records from 2012 to the present much be associated with the Veteran's virtual claims file, so that the Board may review them as well.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for any urticaria, right or left shoulder disability, or allergies.  After obtaining any required releases, please associate all identified outstanding treatment records with the Veteran's claims file.  On remand, the RO MUST specifically request any records from VA facilities dated from 2012 to the present be associated with the Veteran's virtual claims file.  In addition, the RO must obtain any records from Lackland Air Force Base that are not already associated with the Veteran's claims file.  If any such requested records are unavailable, the RO should so note in the Veteran's claims file.

2.  After the above development has been completed, and the relevant records associated with the Veteran's claims file, schedule the Veteran for a VA examination for his claimed left shoulder disability.  All relevant testing should be undertaken.  For any left shoulder disability diagnosed, the examiner should offer an opinion as to whether it is as least as likely as not (i.e., is there at least a 50 percent probability)  that any such disability may be secondary to, or aggravated by, the Veteran's service connected right shoulder disability.  Specific reasons and bases should be given for any opinion offered.

3.	Thereafter, and to include any further development the RO may deem warranted, to include further examinations for any issues on appeal, the RO should readjudicate the claims on appeal.  If any benefit sought on appeal is denied, please furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


